On Rehearing.
(Jan. 4, 1904.)
Statement of the Case.
NIOHOLLS, O. J.
George D’Albor filed a petition in the district court for the parish of Iberia, in which he alleged that he was the owner of certain tracts of land, which he described; that they were fit and useful for agricultural and grazing purposes, and really formed part of a plantation belonging to him, which he also described, and averred to be shown by a plat and sketch annexed to his petition, and that the former tracts were surrounded by lands of the present relator, John B. Lewis, and there was no way by which he could have access to the same from any public road within his reach; that he was entitled to a right of passage -across the lands of Lewis to go to and from said lands, in a manner which he set out as being right and proper. He alleged that he had requested Lewis to accord him the right of passage required, and offered to pay him what was fit and proper, but he refused to accede thereto, and he was forced to have recourse to judicial proceedings to obtain the same.
He prayed that Lewis be cited, and that there be judgment ordering him to grant the right of way as set forth, and setting out and defining said right of way, and transferring all right, title, and interest therein to the fullest extent allowed by law, upon the payment to him of such sum as might be fixed and determined as proper compensation therefor.
Lewis filed a general denial, and the case went to trial upon evidence adduced.
The district court rendered judgment, in which, reciting that the law and the evidence being favorable to the defendant and against the plaintiff, George D’Albor, he failing to make out his case, it was by reason thereof adjudged and decreed that plaintiff’s suit be dismissed as of nonsuit.
The plaintiff, D’Albor, appealed to the Court of Appeal.
That court reversed the judgment of the district court, and rendered judgment in favor of the plaintiff against the defendant, decreeing him entitled to a right of passage over the estate of the defendant along certain red, dotted lines, as indicated on the map filed in the record, and further ordering that the case be remanded to the district court to determine the amount of indemnification to which defendant might be entitled for the damage caused him according to law.
When the cause returned to the district court, the defendant Lewis filed an excep*247tion that that court was without original jurisdiction ratione materia; to hear and determine the issues raised in the suit, or to assess damages as ordered by the judgment of the Court of Appeal, as Act No. 54, p. 88, of the Acts of the Legislature for the year 1896, provides the mode and manner of assessing damages in securing rights of way, etc., and the court therefore had no original jurisdiction whatever to hear and determine this controversy, and the Court of Appeal was without jurisdiction to render the judgment herein, or order the district court to try said issue. He prayed that the action be dismissed for want of original jurisdiction ratione materi®.
The district court overruled the exception, assigning no written reasons. The present application for writs of certiorari and prohibition followed.
In this application relator avers, among other matters of complaint, that there was no allegation in the petition of plaintiffs to the effect that the matter had been submitted to the police jury, or that the amount in dispute, or the fund to be distributed, exceeded the sum of $100 and was less than $2,000; that there was no evidence in the record whatever to show that the amount in dispute or the fund to be distributed exceeded the sum of $100, and for these reasons the Court of Appeal had no jurisdiction to hear and determine the cause, and its judgment was an absolute nullity, and should not in any manner be enforced; that he proposed to institute a suit for the annulment of said judgment, and to permit the district court to proceed to enforce its execution would be to cause him to suffer great and irreparable damage and injury, cause him to be deprived of the property without due process of law, and to take his private property and give it to another without just compensation and without right.
The district court was ordered to send up the record of the case, and to show cause why the writs asked for should not issue. The record was sent up, and the district judge, after reciting what had previously occurred, and that the judgment of nonsuit rendered by the district court had been reversed by the Court of Appeal and remanded, with specific instructions, averred that the district judge was bound- to assume that the Court of Appeal had taken proper cognizance of the jurisdictional issue, and it was not the province of the district judge to refuse to-give due obedience to the decree of a superior court', especially when its proceedings-were not before the court; that, if any writ should issue in the premises, it should have-been to the Court of Appeal, and, as long-as its decree stood, it had to be obeyed by the district court.
That, in so far as concerns the allegation of the relator, that the district court was-divested of authority because Act No. 54, p. 88, of 1896, repealed articles 699 and 700 of the Civil Code. Respondent averred that said act was unconstitutional, in that it sought to deprive the judiciary of the functions given to it of determining between man and man as to the legality of their-claims, titles, and demands, and to transfer the determination thereof to other agencies..
Opinion.
The authority of the Court of Appeal to> have entertained the appeal taken to it in the matter of the suit of D’Albor against Lewis is not properly presented to us for adjudication in the exercise of our supervisory powers in a proceeding directed against the district court. If relator was entitled to-the exercise of such jurisdiction at all by this court, he should have applied for a writ: of certiorari directed to the Court of Appeal,, not to the district court. Thedistrict court acted correctly in declining /1^4tself question the jurisdiction of its own' appellate-court. We decline to consider the present application in so far as it seeks to have-this court review, under its supervisory powers, the overruling- by the district court of relator’s exception to its original jurisdiction on the ground assigned, that the provisions of Act No. 54, p. 88, of 1896, provided the only mode and manner of assessing damages in securing rights of way, etc., through proceedings before the police jury. The district court, in overruling that exception, assigned no written reasons. As that court, in the present proceedings, urges the unconstitutionality of that act, we presume its action was based upon that view of the situation. If that was in fact the ground of its *249¡action, relator’s remedy was by appeal, not by certiorari and prohibition. We have no •doubt the district judge will, on application •by relator to him, assign in detail and in writing his reasons for overruling the plea to the original jurisdiction, or assign the ■same in the final judgment, which he will ■still have an opportunity for testing by appeal. As to the constitutionality of the law •of 1896, in declining to pass upon that question in the present proceeding, we reserve to -the relator any rights it may have to do so in the future. We may say incidentally that the district court unquestionably- had juris"diction over the suit, in so far as the .value ■of the matter in dispute was concerned. The district court has jurisdiction, under article 109 of the Constitution of 1898, “in all ■other cases where no specific amount is in ■contest.”
We. see no reason for altering the judgment we have heretofore rendered in this -case, and the same is decreed to remain in full force and effect, under reservation of .any other rights or remedies which he may have in the premises.